On motion eor rehearing.
Gilbert, Justice.
It is contended that the court overlooked other authorities holding that the words “ public money,” as referred to in the section of the constitution cited, mean State money or any county money. It is insisted that municipal funds are also public money. The court readily concedes that such funds are public money, and nothing in the opinion ruled to the contrary. The court merely ruled that the words as used in the constitution and in the'statute, when the two are construed together, mean money of the State or any county thereof. There is a distinction between that ruling and a broad ruling that municipal funds are not public money. The motion for a rehearing is denied.